                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

SIEGERS SEED COMPANY,                             )
                            Plaintiff,            )
                                                  )      No. 1:19-cv-371
-v-                                               )
                                                  )      Honorable Paul L. Maloney
UTOPIA FARMS II, LLC and                          )
BRIAN H. TURNER,                                  )
                        Defendants.               )
                                                  )

                                         JUDGMENT

       Plaintiff Siegers Seed Company has established that Defendants Utopia Farms II

and Brian Turner breached the terms of an amended settlement agreement. As a result,

and according to the terms of the amended settlement agreement, JUDGMENT ENTERS

against Defendants, jointly and severally, for $1,865,456.

       THIS ACTION IS TERMINATED.

       IT IS SO ORDERED.

Date: June 18, 2021                                               /s/ Paul L. Maloney
                                                               Paul L. Maloney
                                                               United States District Judge
